Title: To Thomas Jefferson from William Armistead Burwell, 22 January 1806
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Richmond January 22d 1806—
                        
                        The Manual & letter have been receiv’d; & for the future I shall endeavor to acquire that information
                            which is so abundantly supplied, from the first to Men who fill Legislative functions; The sentiments of friendship which
                            the second contains, fills my mind with sensations indescribeable, Your good opinion is all I ask, it is more precious to
                            me, than every other blessing which can happen, especially when I beleive my conduct while in your service was dictated by
                            the most scrupulous regar’d to your convenience & my duty, & let me add feeling the liveliest interest in the success
                            of your public & the happiness of your private life, it will at least be bestow’d on one who will never abuse it; It has
                            been mention’d by some of my friends that I should become a Candidate for Congress, & the prospect of Success has been
                            pronounced flattering; But although my vanity would be slightly gratified, by a more enlarged, & new proof of confidence
                            from the public, I do not feel any anxiety & if brought forward, it will be in compliance of strong solicitation, or to
                            exclude from the district a Man of some popularity, with every appearance of political frankness, but who is in reality,
                            inimical to the present state of things, & rancorously hostile to the persons, by whose agency & exertions, that state
                            of things has been produced; I have written to Mr. Coles requesting him to remain at Washington as his convenience or
                            health render prudent, giving me notice that I may succeed him; this has been done to gratify Mr C. who has shewn a great
                            deal of accomodation towards myself, & has arisen from a fear to return, lest I should become an incumbrance, & expose
                            you to the trouble felt last summer; My health has been so precarious, for some time past, affected by such slight causes,
                            that very little reliance can be placed upon its fair entire restoration or long continuance; for these reasons I have
                            felt desirous of leading an active life, enjoying a frequent change of scenery; & undergoing the fatigues of rural
                            occupations; Be please’d to consider me prepared to approbate any arrangement which your convenience may suggest. whatever
                            may be my inclinations;
                        Except the Resolutions expressive of confidence in the administration; & the attempt to call a Convention,
                            Nothing important has occurred, before the Legislature; This last Measure was attended with an unmerited fate; almost
                            every man admits the Constitution of Vir.a defective, but they urge the danger of amending it;—why suppose it dangerous?
                            experience the surest guide demonstrates, that convulsions never spring from reforming, evils, but from tenaciously
                            cherishing them, it is only in frenzy of suffering & oppression that nations loose their reflection,—I am convinced, a
                            change in the Ctn would unite the people, consolidate, public interest.
                        Stat more tranquil at home & pbable abroad,—We are
                            waiting with impatience to hear the course which Congress determines to pursue, happy as we are, confident our Government,
                            will not cry to arms but to vindicate our dearest rights, & to maintain our Independence, every Tongue & every heart,
                            will be ready to cling to an Upright Govt & assert a Just cause.
                        Accept my best wishes for your health & happiness
                        
                            Wm A. Burwell
                            
                        
                        
                            P.S. Mr Giles was yesterday thrown from his chair, & his leg broken—
                        
                    